Citation Nr: 1228567	
Decision Date: 08/20/12    Archive Date: 08/30/12

DOCKET NO.  06-16 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial evaluation in excess of 40 percent, for the period prior to May 1, 2008 for adenocarcinoma of the prostate status post radical prostatectomy, with post-operative complication of impotency and urinary incontinence.

4.  Entitlement to a total disability rating based on individual unemployability for the period for the period prior to May 1, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to June 1972.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).

During the pendency of this appeal, in an August 2008 rating decision, the RO assigned a 100 percent evaluation for the Veteran's service-connected adenocarcinoma of the prostate status post radical prostatectomy, effective May 1, 2008.  As such, the Veteran's combined evaluation has remained 100 percent since May 1, 2008.  Accordingly, the Board's review of the issues of entitlement to an initial evaluation in excess of 40 percent for adenocarcinoma of the prostate status post radical prostatectomy, with post-operative complication of impotency and urinary incontinence, and entitlement to a total disability rating based on individual unemployability (TDIU) will be limited to the period prior to May 1, 2008.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus and entitlement to a TDIU are addressed in the remand portion of the decision below and are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

Prior to May 1, 2008, the Veteran's adenocarcinoma of the prostate status post radical prostatectomy was manifested by continual urine leakage, urinary hesitancy, nocturia, and stress urinary incontinence occurring three to four times per day and requiring the wearing of absorbent materials, without evidence of local reoccurrence or metastasis of cancer.  No evidence of renal dysfunction consisting of persistent edema, albuminuria, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion has been shown as a residual of the Veteran's service-connected prostate cancer.


CONCLUSION OF LAW

The criteria for an evaluation of 60 percent, but no more, for the period prior to May 1, 2008, for adenocarcinoma of the prostate status post radical prostatectomy, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claim concerning the proper disability rating to be assigned to his service-connected adenocarcinoma of the prostate status post radical prostatectomy arises from his disagreement with the initial disability evaluation assigned to this condition following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice as to these claims is needed.  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.).

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as identified VA and private medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In compliance with the Board's December 2010 remand, the RO obtained and associated with the Veteran's claims folder his records from the Social Security Administration.  Based on the foregoing, the Board finds that there has been substantial compliance with its December 2010 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Veteran was also afforded a VA genitourinary examination in July 2005, which was during the pertinent period on appeal.  The VA examination was performed by a VA examiner who had reviewed the medical history of the Veteran's genitourinary disability, examined the Veteran, and included sufficient detail as to the current severity of his service-connected disability.  Although the July 2005 VA examiner indicated that the Veteran's claims file was not available for review, the Board finds that this does not constitute a prejudicial error.  Here, an increase in the disability rating is at issue and the initial level of the Veteran's service-connected disability is of primary concern.  As it would not change the objective and dispositive findings made during the VA examination, review of the claims file was not required.  See Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997).  The Board therefore concludes that this examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where a veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.

By a November 2005 rating decision, service connection for adenocarcinoma of the prostate, status post radical prostatectomy, with postoperative complication of impotency and urinary incontinence requiring use of diaper and a 40 percent evaluation was assigned under the provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7528, effective from December 23, 2004.  In December 2005, the Veteran filed a timely notice of disagreement as to the initial evaluation assigned for his service-connected genitourinary disability.  Subsequently, an August 2008 rating decision granted an increased evaluation of 100 percent for adenocarcinoma of the prostate status post radical prostatectomy effective May 1, 2008.  See AB v. Brown, 6 Vet. App. 35 (1993) (holding that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  Accordingly, the Board's review of this claim is limited to the period prior to May 1, 2008.

The Veteran's service-connected adenocarcinoma of the prostate, status post radical prostatectomy, is evaluated under the provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7528, which provides a 100 percent evaluation for malignant neoplasms of the genitourinary system.  Following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  38 C.F.R. § 4.115b.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e) (2011).  If there has been no local reoccurrence or metastasis, the disability is rated on residuals such as voiding dysfunction or renal dysfunction, whichever is predominant.  Only the predominant area of dysfunction is to be considered for rating purposes to avoid violating the rule against the pyramiding of disabilities.  38 C.F.R. §§ 4.14, 4.115a (2011).

The Veteran was not assigned an initial 100 percent evaluation for prostate cancer, as active malignancy was not shown for approximately three years prior to filing his claim for service connection in 2005.  Recurrence of cancer was shown on May 1, 2008.  38 C.F.R. § 4.115b.  To that effect, the record indicates that the Veteran underwent a radical prostatectomy, with bilateral involvement of the pelvic node dissection, in December 2001.  No metastatic involvement of the pelvic lymph nodes was shown.  A November 2004 private treatment report noted that no radiation or chemotherapy was required.  As the Veteran did not have any active malignancy at any time prior to May 1, 2008 since initial service connection, the Board finds that an assignment of an initial disability rating of 100 percent under Diagnostic Code 7528 is not warranted.  Accordingly, the Veteran's service-connected disability will be rated on residuals such as voiding dysfunction or renal dysfunction, whichever is the predominant manifestation of the disability.

In this case, voiding dysfunction is the predominant symptom.  Specifically, the Veteran has not exhibited symptomatology associated with renal dysfunction such as albuminuria, edema, or decreased cardiovascular function related to the residuals of prostate cancer.  Instead, the predominant symptoms reported by the Veteran and his physicians are related to voiding dysfunction, such as urinary hesitancy and incontinence.  Voiding dysfunction is rated under the three subcategories of urine leakage, urinary frequency, and obstructed voiding.  38 C.F.R. § 4.115a.

Evaluation under urine leakage contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence.  When these factors require the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day, a maximum 60 percent evaluation is warranted.  When there is leakage requiring the wearing of absorbent materials which must be changed two to four times per day, a 40 percent disability rating is warranted.  38 C.F.R. § 4.115a.

As evaluation under urinary frequency and obstructed voiding encompasses ratings ranging from 10 to 40 percent and from 10 to 30 percent, respectively, a rating in excess of the currently assigned 40 percent is not available and therefore, discussion of these rating criteria is no benefit to the Veteran.  See 38 C.F.R. § 4.115a.

The Veteran's residuals of prostate cancer currently are evaluated as 40 percent disabling for the period prior to May 1, 2008.

A November 2004 private treatment report noted the Veteran's history of prostate cancer that was treated surgically.  It was noted that no radiation or chemotherapy was required and the Veteran reported that his last prostate-specific antigen (PSA) earlier that year was fine.  On review of genitourinary system, he had trouble with urinary urgency and he had nocturia two times a night since his prostate surgery.  He denied hematuria or dysuria.

In a December 2004 VA treatment report, the Veteran denied dysuria or frequency.  On physical examination, the testicles were descended with no mass in the prostate and fecal blood was negative.  The assessment was large right inguinal hernia that was easily reducible.  

A January 2005 VA general surgery consultation report stated that the Veteran noticed a right inguinal hernia a few years previously.  He reported that he had to support the right inguinal area in order to empty bladder.  He had hesitancy and urinary dribbling since the prostatectomy.  He related that it was in the postoperative period when he was recovering from his surgery when he coughed or sneezed and tore his right groin floor and developed a bulge.  On system review, the Veteran had stress urinary incontinence.  The assessment was right inguinal hernia.  He was to have mesh repair with local sedation.

The Veteran was afforded a VA genitourinary examination in July 2005.  The VA examiner noted that adenocarcinoma of the prostate was diagnosed on biopsy in October 2001 after a rectal examination revealing irregularity and enlargement of the prostate with elevated PSA in September 2001.  The Veteran underwent a radical prostatectomym with bilateral involvement of the pelvic node dissection, in December 2001.  The examiner noted a histograph showing no metastatic involvement of the pelvic lymph nodes and prostate adenocarcinoma found within the proximal and distal portions of the prostate gland.  It was noted that postoperative complications included impotency and urinary incontinence three to four times daily, with occasional accidents at night.  Since the surgery, there was one bladder infection not requiring hospitalization, and half of the time the Veteran did not feel the urge to void.  He denied dysuria and stated that he had dribbling all the time.  On physical examination, the Veteran had large reducible inguinal hernia.  His most current PSA that was done in January 2005 was 0.34 and his hemoglobin A1C at that time was 5.2.  BUN and creatinine were normal in May 2005.  The Veteran was wearing a disposable diaper under his pants.  The diagnosis was adenocarcinoma of the prostate status post radical prostatectomy, with postoperative complication of impotency and urinary incontinence requiring use of diaper.

After reviewing the totality of the evidence, the Board finds that the Veteran's genitourinary symptomatology meets the criteria for a 60 percent disability evaluation for the period prior to May 1, 2008.  See 38 C.F.R. § 4.7 (2011).  In the January 2005 VA treatment report, the Veteran stated that he experienced urinary hesitancy and continual dribbling since his prostatectomy in December 2001.  On the July 2005 VA examination, the Veteran specifically stated that urinary incontinence occurred three to four times daily.  The Veteran further stated that he experienced urinary hesitancy and nocturia approximately two times per night.  The Board finds that the Veteran is competent to report how many times per day he experiences incontinence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also finds the Veteran's testimony to be credible in that regard.  Although he did not indicate the exact numbers of absorbent materials used daily, given the frequency of urinary incontinence reported by the Veteran, the evidence of record indicates that the absorbent materials needed to be changed more than four times per day prior to May 1, 2008.  Therefore, an initial evaluation of 60 percent is warranted for adenocarcinoma of the prostate, status post radical prostatectomy, with postoperative complication of impotency and urinary incontinence requiring use of diaper, for the period prior to May 1, 2008.  38 C.F.R. § 4.115a.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular scheduler standards.  Id.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required.

The Veteran's disability picture is not so unusual or exceptional in nature as to render his disability rating for residuals of prostate cancer, to include voiding dysfunction, inadequate.  The Veteran's prostate disability is evaluated under 38 C.F.R. § 4.115b, Diagnostic Code 7528, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  As noted above, since the initial grant of service connection, prior to May 1, 2008, the Veteran's adenocarcinoma of the prostate, status post radical prostatectomy, was manifested by continual urine leakage, urinary hesitancy, nocturia, and stress urinary incontinence occurring three to four times per day and requiring the wearing of absorbent materials, without evidence of local reoccurrence or metastasis of cancer.  No evidence of renal dysfunction consisting of persistent edema, albuminuria, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion has been shown as a residual of the Veteran's service-connected prostate cancer.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disability rating for his adenocarcinoma of the prostate.  The criteria for the disability rating for the Veteran's adenocarcinoma of the prostate status post radical prostatectomy during the time period on appeal reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  38 C.F.R § 4.115b, Diagnostic Code 7528.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected adenocarcinoma of the prostate status post radical prostatectomy, the evidence shows no distinct periods of time since the initial grant of service connection prior to May 1, 2008, during which the Veteran's service-connected disability varied to such an extent that evaluation greater than assigned evaluation herein would be warranted.  Thus, staged ratings are not in order.  See Fenderson, 12 Vet. App. at 126.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against a rating in excess of the 60 percent assigned herein, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994).  


ORDER

An initial evaluation of 60 percent for adenocarcinoma of the prostate, status post radical prostatectomy, with post-operative complication of impotency and urinary incontinence, for the period prior to May 1, 2008, is granted, subject to the laws and regulations governing the payment of monetary benefits. .



REMAND

In December 2010, the Board remanded the claims of service connection for bilateral hearing loss and tinnitus for a new examination, which was obtained in January 2011.  However, the Board finds that the January 2011 VA medical opinion inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate).  In its December 2010 remand, the Board specifically directed that the VA examiner must review and consider the Veteran's the Veteran's lay statements regarding his military noise exposure.  However, this was not done.  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Concerning inservice noise exposure, the Veteran submitted a May 2006 written statement, in which he contended that while serving in Vietnam on active duty from January 1967 to February 1968, he was exposed to noise from small arms, mortar, and artillery fire, as well as helicopter noise.  He also stated that he experienced decrease in hearing acuity and ringing in the ears for many years since he returned from Vietnam.  These statements are competent evidence regarding his inservice noise exposure and observable symptoms that he experienced ever since military service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Charles v. Principi, 16 Vet. App. 370 (2002).  However, the January 2011 VA examiner stated that no new or relevant information was provided at the examination to show evidence of acoustic trauma in the military.  The examiner reiterated the June 2005 VA examiner's conclusion that military noise exposure cannot be conceded based on the fact that the Veteran's service in Vietnam was in a non-combat role as a clerk.  Under these circumstances, the Board finds that a new VA audiology examination is required to adequately decide the merits of the claims herein.

The Veteran's claim of a TDIU is deferred.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is remanded for the following actions:
1.  The RO must request that the Veteran identify all VA and non-VA medical providers who have treated him for his hearing disorders.  The RO must then obtain copies of the related medical records that are not already in the claims file, to include his updated VA treatment records.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that the Veteran is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, a VA examination must be conducted by an appropriate VA examiner other than the January 2011 VA examiner to determine the etiology of any current hearing loss and tinnitus found.  The claims file and all records on Virtual VA, as well as this remand, must be made available to the examiner in conjunction with the examination, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records, if any, that are reviewed.   All pertinent symptomatology and findings must be reported in detail.  All indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of pure tone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the pure tone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  

After a review of the examination findings and the entire evidence of record, the examiner must render an opinion as to whether any degree of bilateral hearing loss or tinnitus is related to his period of military service, or to any incident therein, to include as due to noise exposure.  In rendering the opinion, the VA examiner must consider and specifically address the Veteran's statements regarding his inservice exposure to noise from small arms, mortar, and artillery fire, and helicopter noise, as well as symptoms of decrease in hearing acuity and ringing in the ears for many years since military service.

All opinions provided must include a complete rationale.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.  

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  See Stegall, 11 Vet. App. at 271.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated, to include entitlement to TDIU prior to May 1, 2008.  If any of the claims remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


